Citation Nr: 1747981	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to December 1988, from November 1989 to July 1996, and from February 2003 to September 2003, with additional periods of service in the Army Reserve.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the Board at a September 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in February 2016, at which time this issue was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Other service connection issues Remanded in that document were granted while the case was undergoing Remand development.  They are no longer before the Board.  This issue is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2016 remand, the Board noted that radiological testing conducted during a December 2011 VA contract examination diagnosed osteoarthritis of the right shoulder.  The Board then instructed the Veteran be provided a VA examination to address whether this disability is etiologically related to in-service right shoulder injuries.  A March 2017 VA examiner rendered a negative etiological opinion, noting that the Veteran's current reports of pain are subjective only and of no clinical significance, there is no chronicity of care since service, and diagnostic results on the day of the examination were normal.  Unfortunately, this VA examination and medical opinion are inadequate for the purposes of determining service connection, and another remand is required.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Board again notes that the Veteran was diagnosed with osteoarthritis of the right shoulder by radiological testing at the December 2011 VA contract examination.  Therefore, without a medical explanation as to why this diagnosis is inaccurate, a current diagnosis must be conceded.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  In addition, the Board notes that the absence of chronicity of care since service alone is not an adequate rationale for a negative etiological opinion, as service connection may be warranted for a disability first diagnosed after service discharge when the medical evidence establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the March 2017 VA examiner for an addendum opinion or, if unavailable, to another qualified VA examiner.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be reviewed by the examiner, and any examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed, and findings reported in detail.

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current right shoulder disability, to include osteoarthritis, had its onset or is otherwise etiologically related to the Veteran's active service.

In offering this opinion, the examiner is instructed to accept the diagnosis of osteoarthritis of the right shoulder as reflected by the December 2011 radiology report or explain why that diagnosis is inaccurate or otherwise not appropriate.  The examiner is also instructed that an absence of continuity of care may not be the sole basis of an etiological opinion.

A full and complete rationale must accompany any opinion expressed, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.

2. Following completion of the above, ensure that the examination report requested above comply with this REMAND and its instructions.  If the report is insufficient, it should be returned for correction.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




